Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims that encompasses a plurality of disclosed patentably distinct species for each of “multichromophore”, and “sensor biomolecule”. 
The species are distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. The multichromophore as disclosed by the structure 
    PNG
    media_image1.png
    81
    300
    media_image1.png
    Greyscale
encompass a large number of structurally, functionally and patentably distinct compounds when substituted with structurally divergent groups for each of CP1, CP2, CP3 and with various selections for each of a, b, c, m and n. As for example, each of CP2, and CP3 may be aromatic repeat and CP1 may be a polycyclic repeat. The aromatic repeat and the polycyclic repeat as disclosed in the specification encompass a large number of structurally, functionally and patentably distinct groups and which can further be substituted with various divergent groups.  Therefore, the various permutation of combinations with the enormous number of structurally and functionally distinct groups and with various selections of a, b, c, m and n, the structure as claimed encompass an inordinately a large number of structurally, functionally and patentably distinct groups. Moreover, these species are not obvious variants of each other based on the current record. The term “sensor biomolecule” encompass a large number of structurally and functionally 
Therefore, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of “mitichromophore” and “sensor biomolecule”, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Note that for election of a single species of a "multichromophore", Applicant is required to elect a single disclosed species representing the structure of claim 71 and clearly electing and defining each substitution groups (i.e. CP1, CP2, CP3, a, b, c, m and n) (including election of any other further substitutions, if present) with the single disclosed compound.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species of patentably distinct species require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641